TAYLOR, Judge,
concurring specially.
The holding in this case applies only to minor misdemeanor cases and is governed by Rule 14.4(a), A.R.Crim.P., which states:
“In all minor misdemeanor cases, the execution of a form similar to Form 68 will be sufficient and no colloquy shall be required.”
More is required for more serious misdemeanors and felonies. Rule 14.4(c), A.R.Crim.P., states that “a verbatim record of the proceedings at which the defendant enters a plea of guilty to a felony shall be made...